 CARLING BREWING COMPANY, INCORPORATED441Carling Brewing Company,Incorporated,'successor in interesttoGriesedieckWestern Brewery CompanyandBrewery,Flour,Cereal and Soft Drink Workers Local Union No. 21of the International Union of United Brewery, Flour,Cerealand Soft Drink Workers of America, CIO(now AFL-CIO),Petitioner.Case No. 14-RC-1604.May 8, 1961SUPPLEMENTAL DECISIONOn December 12, 1951, after an election conducted pursuant to astipulation for certification upon consent election, the Board certifiedthe Petitioner as the collective-bargaining representative of the fol-lowing unit :All office and clerical employees of the GriesedieckWestern Brewery Company, at 1201 West "E" Street, Belleville,Illinois, except all other employees, professionals, guards, confidentialemployees and supervisors as defined in the National Labor RelationsAct.Thereafter, on October 28, 1960, Carling Brewing Company, In-corporated, successor in interest to GriesedieckWestern BreweryCompany, filed a motion to exclude from the bargaining unit em-ployeeWalter H. Koch, alleging that he is a confidential employee.2On November 28, 1960, the Petitioner filed opposition thereto denyingthatKoch is a confidential employee.On December 16, 1960, theBoard remanded the proceeding to the Regional Director for a hear-ing for the purpose of taking testimony with respect to the issue raisedby the motion. Such a hearing was held on January 24, 1961, beforePaul A. Weil, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].Upon the entire record in the case, the Board makes the followingfindings :Walter Koch was first employed as a bookkeeper by GriesedieckWestern Brewery Company in 1933. In 1954, when Carling BrewingCompany purchased all of Griesedieck's assets,he was secretary ofGriesedieck.Carling retained him as payroll supervisor, a positionwhich he held until March 1, 1957, when he was assigned to the per-sonnel department as a personnel clerk.At that time, the Employerrequested the inclusion of Koch in the unit represented by Petitioner,1The name ofthe Employer reflects thechange inownership by the purchase of theBelleville,Illinois,plant of Griesedieck WesternBrewery Company by CarlingBrewingCompany, Incorporated2The term "confidential employee"has been definedby the Boardas one who, in theregular course of his duties, assists and acts in a confidentialcapacityto persons whoformulate,determine,and effectuate management policies inthe fieldof labor relations.The B. F. Goodrich Company,115NLRB 722, 724.131 NLRB No. 64. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDand a special pay scale was decided on for him. The new wage ratecalled for a rate of $200 per month. Several months later Koch wasgiven increased responsibilities, but the title of personnel assistantwas not given him until September 1959.At the hearing, Koch testified that the duties he now performs forthe Employer are the same duties he has been performing since March1, 1957.As personnel assistant, Koch administers the Employer'sworkmen's compensation program, unemployment compensation pro-gram, hourly welfare plan, and Blue Cross and Blue Shield insuranceprogram.He makes personnel record entries as required, handlescredit complaints and inquiries, figures vacation and holiday pay eli-gibility, and processes new hires.These duties are all of a clericalnature and require only that Koch refer to his records and follow theterms of the contract between the Employer and the Petitioner whenmaking certain administrative determinations.At no time does Koch negotiate on behalf of the Employer concern-ing labor relations policies, nor does he ever represent the Employerin any formal grievance procedures.His only communication withthe Petitioner's representative arises when he is consulted by the rep-resentative in regard to some matter concerning which Koch has infor-mation. In such a case, he need only refer to his records in statingthe Employer's position, as for example, in determining how muchvacation time an employee has earned.In the period since Koch's job as personnel clerk was created in1957, there have twice been collective-bargaining negotiations betweenthe Employer and the Petitioner for new contracts, once in 1958 andagain in 1960.On neither occasion did the Employer attempt to ex-clude Koch from the unit as a confidential employee. As stated above,Koch's duties have not changed since 1957, nor has he received any in-crease in salary since then.The fact that Koch no longer consults hissupervisor in regard to some of his duties is only an indication that hehas become more proficient in the work that he has been doing for4 years.The personnel manager, Alfred Henning, who administers the Em-ployer's labor relations policies, testified that he discusses contractdifficulties with Koch and that he takes recommendations from him,but Koch himself was unable to remember any recommendations thathe had allegedly made. From the record, it appears that because Kochsat in on some labor relations negotiations when he was a officer ofGriesedieck, he has at times been consulted by the personnel manager,since the purchase by Carling, as to the parties' understanding of cer-tain clauses in the old contract, but that his present usefulness in thisrespect is at a minimum.Henning also testified that in both 1958 and 1960 he asked Koch todetermine the costs to the Company of the Petitioner's demands for TEXAS ALUMINUM Co., INC.443increased vacation and welfare benefits.However, this involved onlya matter of computation by Koch, and not of itself sufficient to consti-tute him a confidential employee.3In view of all the above factors, we find that Koch's status with theEmployer has not changed since he first assumed the duties of per-sonnel clerk in 1957.We find therefore that he is not a confidentialemployee.3InTriangle Publications, Incorporated,118 NLRB 595, relied uponbythe Employer,the Board found that an employee who prepared data showing the effect of wage adjust-ments contemplated in labor contract negotiations was a confidential employee.However,in making this finding the Board relied also on the fact that this employee was present atconferences between the general manager and office manager which related to the interpre-tation of labor contracts, furnished information and advised as to past and future effectof contract terms, and discussed generally the application and carrying out of labor con-tracts from a fiscal viewpoint.These latter factors are not present here and make Koch'scase distinguishable from the Board's finding inTriangle.Texas Aluminum Co., Inc.andUnited Steelworkers of America,AFL-CIO.Case No. 16-CA-1381.May 10, 1961DECISION AND ORDEROn December 16, 1960, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a brief in supportthereof.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptions,and the brief, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following additions.1.In agreement with the Trial Examiner, we find that by main-taining and enforcing its broad no-solicitation rule the Respondentviolated Section 8 (a) (1) of the Act.The Respondent's broad rule forbidding solicitation for member-ship in any organization on company property was presumptively anunreasonable impediment to self-organization and therefore unlawfulin the absence of evidence that special circumstances made the rulenecessary to maintain production or discipline.''Republic Aviation Corporation v. N.L.R.B.,324 U.S. 793;Walton ManufacturingCompany,126 NLRB 697, enfd. 289 F. 2d 177 (C.A. 5).131 NLRB No. 69.